DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
2.	Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
3.	Claims 21 and 32 are objected to because of the following informalities:  Claims 21 and 32 recite ‘a base station/terminal, comprising a transceiver, a memory,……...’, there should be a (:) colon after the underlined comprising’.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 2, 4, 5, 7-9 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/111684 A1 to Kabushiki Kaisha (Kaisha) as disclosed in the IDS.
	As to Claim 1, Kaisha discloses a power-saving signal transmission method, comprising: configuring, by a base station, a power-saving mode of a terminal, the power-saving mode comprising a power consumption mode and/or a power-saving signal transmission and reception mode of the terminal (Fig. 4, ‘generally, an eNodeB 410 configures the possible set of UE DRX levels/periods of a UE 440 via RRC signaling or other higher layer protocol stacks based on various conditions, such as, but not limited to, the traffic pattern in the network and/or of the UE and the QoS requirements of applications received by the UE. In general, both the UE 440 and the eNodeB 410 are aware of the set of possible DRX levels via a signaling or negotiation process’, Pg. 11, ll 4-9); and 
transmitting, by the base station, a power-saving signal to the terminal in accordance with the power-saving mode of the terminal (Fig. 4, ‘generally, an eNodeB 410 configures the possible set of UE DRX levels/periods of a UE 440 via RRC signaling or other higher layer protocol stacks based on various conditions, such as, but not limited to, the traffic pattern in the network and/or of the UE and the QoS requirements of applications received by the UE. In general, both the UE 440 and the eNodeB 410 are aware of the set of possible DRX levels via a signaling or negotiation process’, Pg. 11, ll 4-9).
As to Claim 2, Kaisha further discloses wherein the configuring, by the base station, the power-saving mode of the terminal comprises: 
configuring, by the base station, a first power-saving mode of the terminal at a first time point (‘for example, as shown in FIG. 1, a UE has to undergo two timer expirations, i.e., expiration of Timer 1 120 and expiration of Timer 2 122, before the UE is able to apply a long DRX period 130, i.e., in this example is level 1 DRX. In general, the implicit configuration of this example is via timers. Configuration may also be performed via Radio Resource Control (RRC) configuration or signaling 126. In this graph, Timer 1 expiration 120 made the UE apply-from continuous DRX level, i.e., no DRX-to a short DRX 150, i.e., Level 2 DRX, while expiration of Timer 2 122 lead to the application of the long DRX level 140, i.e., Level 1 DRX 140. During the transmission time interval (TTI), an RRC signaling 126 also configured/reconfigured the Level 1 DRX 140 to a new longer DRX level 160, i.e., a new Level 1 DRX. Thus, at the expiration of Timer 1 142, the short DRX level-Level 2 DRX-is applied, and at the expiration of Timer 2 144, after RRC reconfiguration of Level 1 126, leads to the UE applying the now reconfigured or the new Level 1 DRX or the long DRX interval 160’, Pg. 7, ll 17-29), 
wherein subsequent to configuring the first power-saving mode, the power-saving signal transmission method further comprises: 
configuring, by the base station, a second power-saving mode of the terminal at a second time point, and the first power-saving mode is different from the second power-saving mode (‘for example, as shown in FIG. 1, a UE has to undergo two timer expirations, i.e., expiration of Timer 1 120 and expiration of Timer 2 122, before the UE is able to apply a long DRX period 130, i.e., in this example is level 1 DRX. In general, the implicit configuration of this example is via timers. Configuration may also be performed via Radio Resource Control (RRC) configuration or signaling 126. In this graph, Timer 1 expiration 120 made the UE apply-from continuous DRX level, i.e., no DRX-to a short DRX 150, i.e., Level 2 DRX, while expiration of Timer 2 122 lead to the application of the long DRX level 140, i.e., Level 1 DRX 140. During the transmission time interval (TTI), an RRC signaling 126 also configured/reconfigured the Level 1 DRX 140 to a new longer DRX level 160, i.e., a new Level 1 DRX. Thus, at the expiration of Timer 1 142, the short DRX level-Level 2 DRX-is applied, and at the expiration of Timer 2 144, after RRC reconfiguration of Level 1 126, leads to the UE applying the now reconfigured or the new Level 1 DRX or the long DRX interval 160’, Pg. 7, ll 17-29).
As to Claim 4, Kaisha further discloses wherein the power-saving signal transmission and reception mode comprises at least one of a periodic transmission and reception mode, an aperiodic on-demand transmission and reception mode, and a prohibited transmission and reception mode (‘a DRX cycle length, for example, is generally the time distance between the start positions of two consecutive active periods. An active period is the period during when a UE's transmitter and/or receiver is turned on, while a sleep period is the period during which a UE's transmitter and/or receiver is turned off, thereby saving power. Described in another way, the set of DRX parameters enables a UE to go to sleep and just be periodically awake or active to receive incoming data’, Pg. 17, ll 19-24).
As to Claim 5, Kaisha further discloses wherein when the power-saving mode merely comprises the power consumption mode of the terminal, the transmitting, by the base station, the power-saving signal to the terminal in accordance with the power-saving mode of the terminal comprises: 
determining, by the base station, a power-saving signal transmission and reception mode corresponding to the power consumption mode of the terminal (‘during the transmission time interval (TTI), an RRC signaling 126 also configured/reconfigured the Level 1 DRX 140 to a new longer DRX level 160, i.e., a new Level 1 DRX. Thus, at the expiration of Timer 1 142, the short DRX level-Level 2 DRX-is applied, and at the expiration of Timer 2 144, after RRC reconfiguration of Level 1 126, leads to the UE applying the now reconfigured or the new level 1 DRX or the long DRX interval 160. In general, the expiration of Timer 1 triggers the UE to apply from a continuous reception DRX to a short DRX, and the expiration of Timer 2 triggers the UE to apply from a short DRX level to the long DRX level’, Pg. 7, ll 24 – Pg. 8, ll 1); and 
transmitting, by the base station, the power-saving signal to the terminal in accordance with the determined transmission and reception mode (‘during the transmission time interval (TTI), an RRC signaling 126 also configured/reconfigured the Level 1 DRX 140 to a new longer DRX level 160, i.e., a new Level 1 DRX. Thus, at the expiration of Timer 1 142, the short DRX level-Level 2 DRX-is applied, and at the expiration of Timer 2 144, after RRC reconfiguration of Level 1 126, leads to the UE applying the now reconfigured or the new level 1 DRX or the long DRX interval 160. In general, the expiration of Timer 1 triggers the UE to apply from a continuous reception DRX to a short DRX, and the expiration of Timer 2 triggers the UE to apply from a short DRX level to the long DRX level’, Pg. 7, ll 24 – Pg. 8, ll 1).
As to Claim 7, Kaisha further discloses wherein the configuring the power consumption mode of the terminal comprises: 
configuring, by the base station, the power consumption mode of the terminal in accordance with measurement information reported by the terminal, the measurement information comprising a measurement value of a target signal; or
 randomly selecting, by the base station, one power consumption mode as the power consumption mode of the terminal; or 
configuring, by the base station, the power consumption mode of the terminal in accordance with a configuration history of the power consumption mode of the terminal; or 
configuring, by the base station, the power consumption mode of the terminal in accordance with transmission power of the base station; or 
configuring, by the base station, the power consumption mode of the terminal in accordance with a service type of the terminal (‘an eNodeB may configure the UE DRX levels via RRC signaling. The UE DRX levels may be based on the traffic pattern in the network or for that particular UE, the QoS requirement for such UE, and other factors. Both the eNodeB and the UE are typically aware of the set of DRX levels, for example, via storing such information in a data store, such as a memory’, Pg. 13, ll 1-5).
As to Claim 8, Kaisha further discloses wherein the configuring the power-saving signal transmission and reception mode comprises: 
receiving, by the base station, measurement information reported by the terminal and configuring the power-saving signal transmission and reception mode in accordance with the measurement information, the measurement information comprising a measurement value of a target signal; or 
configuring, by the base station, the power-saving signal transmission and reception mode in accordance with a transmission and reception mode selected randomly; or 
configuring, by the base station, the power-saving signal transmission and reception mode in accordance with a configuration history of the power-saving signal transmission and reception mode of the terminal; or 
configuring, by the base station, the power-saving signal transmission and reception mode in accordance with transmission power of the base station; or 
configuring, by the base station, the power-saving signal transmission and reception mode in accordance with a service type of the terminal (‘the
determination of the set of DRX parameters may be based on the particular needs of the UE, as mentioned herein. Furthermore, the determination of which DRX parameter to instruct the UE to apply may be based on the 3GPP specification or based on other
algorithms. Such determination by the eNodeB 610 may be, for example, based on the
eNodeB downlink buffer status, network traffic pattern, UE activity level, radio bearer
QoS requirements, network traffic volume, neighbor cell measurements information,
and/or other conditions’, Pg. 15, ll 8-14).
As to Claim 9, Kaisha further discloses configuring, by the base station, a wake-up region for the terminal (‘the set of DRX parameters provided by RRC signaling may include one or more DRX parameters, e.g., one or more parameters related to varying length of DRX periods.  As mentioned, a DRX parameter may include or indicate a number of information, such as a DRX duration, when to start a DRX period, and other information. DRX parameters related to periods, for example, may be based on fractions of time increased by a factor of two. Once the set of DRX parameters is received by the UE, the UE may store these one or more DRX parameters in an appropriate data store, such as in a memory chip’, Pg. 18, ll 15-21), 
wherein the transmitting, by the base station, the power-saving signal to the terminal in accordance with the power-saving mode of the terminal comprises: 
transmitting, by the base station, the power-saving signal in accordance with the power-saving mode of the terminal and the wake-up region, wherein the configuring, by the base station, the wake-up region for the terminal comprises: 
receiving, by the base station, measurement information reported by the terminal and configuring the wake-up region for the terminal in accordance with the measurement information, the measurement information comprising a measurement value of a target signal (‘this current RRC DRX parameter may be an initial default value. The DRX parameter to be applied may be transmitted by the eNodeB via in-band signaling, Ll/L2 signaling, and/or RRC signaling. The set of DRX parameters received via RRC signaling thus provides or configures a set of DRX parameters from which the UE may be instructed to select the DRX parameter to be applied by the UE. RRC signaling may also be applied to explicitly change the current DRX parameter being applied, which may have been set or configured via a previous RRC signaling or in-band signaling. The set of DRX parameters may be changed by the eNodeB based on conditions and/or triggering events, e.g., new radio bearer connections, decline in QoS of one or more radio bearers, network traffic, and the like. Furthermore, considering that the set of DRX parameters 602, 660 is UE-specific and is typically negotiated between a UE 602, 630 and the eNodeB 610, the set of DRX parameters 620 for the first UE 602, UEl, may be different from the set of DRX parameters 660 for the second UE 630, UE2’, Pg. 16, ll 24 – Pg. 17, ll 7); or configuring, by the base station, the wake-up region for the terminal in accordance with a wake-up region randomly selected; or configuring, by the base station, the wake-up region for the terminal in accordance with a configuration history of the wake-up region for the terminal; or configuring, by the base station, the wake-up region for the terminal in accordance with transmission power of the base station.
As to Claim 21, Kaisha discloses a base station, comprising 
a transceiver (Fig. 10, ‘communication interface 1060’), 
a memory (Fig. 10, eNB 1010), 
a processor (Fig. 10, ‘DRX controller/negotiator module 1050’), and a program stored in the memory and executed by the processor, wherein the processor is configured to read the program stored in the memory so as to configure a power-saving mode of a terminal, the power-saving mode comprising a power consumption mode and/or a power-saving signal transmission and reception mode of the terminal (Fig. 4, ‘generally, an eNodeB 410 configures the possible set of UE DRX levels/periods of a UE 440 via RRC signaling or other higher layer protocol stacks based on various conditions, such as, but not limited to, the traffic pattern in the network and/or of the UE and the QoS requirements of applications received by the UE. In general, both the UE 440 and the eNodeB 410 are aware of the set of possible DRX levels via a signaling or negotiation process’, Pg. 11, ll 4-9), 
wherein the transceiver is configured to transmit a power-saving signal to the terminal in accordance with the power-saving mode of the terminal (Fig. 4, ‘generally, an eNodeB 410 configures the possible set of UE DRX levels/periods of a UE 440 via RRC signaling or other higher layer protocol stacks based on various conditions, such as, but not limited to, the traffic pattern in the network and/or of the UE and the QoS requirements of applications received by the UE. In general, both the UE 440 and the eNodeB 410 are aware of the set of possible DRX levels via a signaling or negotiation process’, Pg. 11, ll 4-9).

6.	Claims 11, 12, 14, 15, 17-19 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Publication No.: US 2016/0128128 A1 to Ang et al. (Ang).
	As to Claim 11, Ang discloses a power-saving signal reception method, comprising: 
configuring, by a terminal, a power-saving mode of the terminal, the power-saving mode comprising a power consumption mode and/or a power-saving signal transmission and reception mode of the terminal (Fig. 7, ‘at 758, data for the UE arrives at the serving base station, which transmits a “wake-up” signal, illustrated at 760. The serving BS may be aware of the duty cycle of the secondary receiver of the UE, and may delay transmission of the “wake-up” signal until the next ON duration of the secondary receiver duty cycle, shown at 756d in the exemplary timeline. The UE detects the “wake-up” signal when the secondary receiver of the UE is active at 756d, and starts activation of the primary receiver or full modem of the UE. If the “wake-up” signal is transmitted before the end of the DRX OFF duration, the UE may end the DRX OFF duration (e.g., transition to a DRX ON duration) early (e.g., before expiration of a DRX OFF duration timer). The primary receiver of the UE is fully active (“ON”) at 762, and the serving base station transmits the data to the UE’, ¶ 0097); and 
receiving, by the terminal, a power-saving signal from a base station in accordance with the power-saving mode of the terminal (Fig. 7, ‘at 758, data for the UE arrives at the serving base station, which transmits a “wake-up” signal, illustrated at 760. The serving BS may be aware of the duty cycle of the secondary receiver of the UE, and may delay transmission of the “wake-up” signal until the next ON duration of the secondary receiver duty cycle, shown at 756d in the exemplary timeline. The UE detects the “wake-up” signal when the secondary receiver of the UE is active at 756d, and starts activation of the primary receiver or full modem of the UE. If the “wake-up” signal is transmitted before the end of the DRX OFF duration, the UE may end the DRX OFF duration (e.g., transition to a DRX ON duration) early (e.g., before expiration of a DRX OFF duration timer). The primary receiver of the UE is fully active (“ON”) at 762, and the serving base station transmits the data to the UE’, ¶ 0097).
	As to Claim 12, Ang further discloses configuring, by the terminal, a first power-saving mode of the terminal at the first time point (‘when the UE is first entering C-DRX operations, the UE may start an inactivity timer for a configured period of time. The UE keeps its receiver turned on while the inactivity timer is running, and if the UE receives any signaling during this time, the UE will reset the inactivity timer to the configured time period and keep its receiver on’, ¶ 0082; see also ¶ 0095 and 0100), wherein subsequent to configuring the first power-saving mode, the power-saving signal reception method further comprises: 
configuring, by the terminal, a second power-saving mode of the terminal at a second time point, and the first power-saving mode is different from the second power-saving mode (‘according to aspects of the present disclosure, a wireless device may place a first (e.g., primary) receiver in a low power state in response to a first triggering event. An example of a triggering event is receiving signaling from a base station (BS) directing the wireless device to place the first receiver in the low power state, as described above with reference to Fig. 7. A second example of a triggering event is expiration of a timer (e.g., a DRX ON duration timer or an inactivity timer)’, ¶ 0100; see also ¶s 0082 and 0095).
As to Claim 14, Ang further discloses wherein the power-saving signal transmission and reception mode comprises at least one of a periodic transmission and reception mode, an aperiodic on-demand transmission and reception mode, and a prohibited transmission and reception mode (‘after acknowledging the command from the eNB, the UE exits any DRX ON duration (that is, terminates a DRX ON duration timer), puts the primary radio (e.g., primary receiver) in a low power state, and begins periodically activating a secondary radio (e.g., secondary receiver) of the UE. The UE activates the secondary radio at 1414, 1418 and other times not shown’, ¶ 0129).
	As to Claim 15, Ang further discloses determining, by the terminal, a power-saving signal transmission and reception mode corresponding to the power consumption mode of the terminal (Fig. 7, ‘at 758, data for the UE arrives at the serving base station, which transmits a “wake-up” signal, illustrated at 760. The serving BS may be aware of the duty cycle of the secondary receiver of the UE, and may delay transmission of the “wake-up” signal until the next ON duration of the secondary receiver duty cycle, shown at 756d in the exemplary timeline. The UE detects the “wake-up” signal when the secondary receiver of the UE is active at 756d, and starts activation of the primary receiver or full modem of the UE. If the “wake-up” signal is transmitted before the end of the DRX OFF duration, the UE may end the DRX OFF duration (e.g., transition to a DRX ON duration) early (e.g., before expiration of a DRX OFF duration timer). The primary receiver of the UE is fully active (“ON”) at 762, and the serving base station transmits the data to the UE’, ¶ 0097); and 
receiving, by the terminal, the power-saving signal from the base station in accordance with the determined transmission and reception mode (Fig. 7, ‘at 758, data for the UE arrives at the serving base station, which transmits a “wake-up” signal, illustrated at 760. The serving BS may be aware of the duty cycle of the secondary receiver of the UE, and may delay transmission of the “wake-up” signal until the next ON duration of the secondary receiver duty cycle, shown at 756d in the exemplary timeline. The UE detects the “wake-up” signal when the secondary receiver of the UE is active at 756d, and starts activation of the primary receiver or full modem of the UE. If the “wake-up” signal is transmitted before the end of the DRX OFF duration, the UE may end the DRX OFF duration (e.g., transition to a DRX ON duration) early (e.g., before expiration of a DRX OFF duration timer). The primary receiver of the UE is fully active (“ON”) at 762, and the serving base station transmits the data to the UE’, ¶ 0097).
As to Claim 17, Ang further discloses receiving, by the terminal, configuration information about the power consumption mode of the terminal from the base station, and configuring the power consumption mode of the terminal; or 
configuring, by the terminal, the power consumption mode of the terminal in accordance with measurement information, the measurement information comprising a measurement value of a target signal (‘according to certain aspects of the present disclosure, a base station may signal a UE with a secondary receiver to enter an enhanced or low power DRX (LP-DRX) mode, as an alternative or addition to schemes wherein the UE waits for an inactivity timer to expire, as in current wireless systems (e.g., LTE C-DRX). An enhanced DRX mode may comprise operating a UE with longer sleep (e.g., low power or deactivated) cycles (e.g., 5.12 seconds) optimized for delay-tolerant device-terminated applications than are used in DRX current (e.g., LTE Rel-8) wireless technologies. For example, a UE using current wireless technologies may be configured with sleep cycles of 2.56 seconds, while a UE using enhanced DRX may be configured with sleep cycles of 10.24 seconds. When the UE receives the signal to enter the low power DRX mode, the UE puts its primary receiver into a low power state and monitors for signals using the secondary receiver’, ¶ 0091).
As to Claim 18, Ang further discloses receiving, by the terminal, transmission and reception configuration information about a transmission and reception mode of the terminal from the base station, and configuring the transmission and reception mode of the terminal in accordance with the transmission and reception configuration information (Fig. 7, ‘at 758, data for the UE arrives at the serving base station, which transmits a “wake-up” signal, illustrated at 760. The serving BS may be aware of the duty cycle of the secondary receiver of the UE, and may delay transmission of the “wake-up” signal until the next ON duration of the secondary receiver duty cycle, shown at 756d in the exemplary timeline. The UE detects the “wake-up” signal when the secondary receiver of the UE is active at 756d, and starts activation of the primary receiver or full modem of the UE. If the “wake-up” signal is transmitted before the end of the DRX OFF duration, the UE may end the DRX OFF duration (e.g., transition to a DRX ON duration) early (e.g., before expiration of a DRX OFF duration timer). The primary receiver of the UE is fully active (“ON”) at 762, and the serving base station transmits the data to the UE’, ¶ 0097).
As to Claim 19, Ang further discloses configuring, by the terminal, a wake-up region for the terminal (‘in an embodiment of the present disclosure, a UE may place a full-power (e.g., primary) receiver of the UE in a low power state (e.g., “deep sleep”) during C-DRX operations and turn on a companion low-power low-complexity receiver to monitor for control channel, “wake-up”, and other signals from a serving base station’, ¶ 0030; see also ¶ 0031), 
wherein the receiving, by the terminal, the power-saving signal from the base station in accordance with the power-saving mode of the terminal comprises: 
receiving, by the terminal, the power-saving signal in accordance with the power-saving mode of the terminal and the wake-up region, wherein the configuring, by the terminal, the wake-up region for the terminal comprises: receiving, by the terminal, region configuration information about the wake-up region for the terminal from the base station, and configuring the wake-up region in accordance with the region configuration information; or configuring, by the terminal, the wake-up region for the terminal in accordance with measurement information, the measurement information comprising a measurement value of a target signal (‘according to aspects of the present disclosure, a UE may use a secondary receiver that has lower power consumption than a primary receiver of the UE to listen for paging indicators and other signals during ON durations of an I-DRX cycle. In an embodiment of the present disclosure, a UE may place a full-power (e.g., primary) receiver of the UE in a low power state (e.g., “deep sleep”) during I-DRX operations and turn on a companion low-power low-complexity receiver to monitor for paging indicators, “wake-up”, and other signals from a serving base station’, ¶ 0031; see also ¶ 0030).
	As to Claim 32, Ang discloses a terminal, comprising 
a transceiver (Fig. 12, ‘antenna 1216’), 
a memory (Fig. 12, ‘memory 1206’), 
a processor (Fig. 12, ‘processor 1204’), and 
a computer program stored in the memory and executed by the processor, wherein the processor is configured to read the computer program stored in the memory so as to realize the power-saving signal reception method according to claim 11 (The rejection of Claim 11 above applies to Claim 32).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kaisha as disclosed in the IDS, in view of Publication No.: US 2020/0052835 A1 to Xiong et al. (Xiong).
As to Claim 3, Kaisha does not expressly disclose wherein the first time point and the second time point are each a pre-agreed configuration time, or a static/semi-static configuration time, or a dynamic configuration time, wherein the dynamic configuration comprises a Downlink Control Indication (DCI) dynamic indicator, or a Radio Network Temporary Identity (RNTI)-scrambled Physical Downlink Control Channel (PDCCH) dynamic indicator.
However, Xiong discloses wherein the first time point and the second time point are each a pre-agreed configuration time, or a static/semi-static configuration time, or a dynamic configuration time, wherein the dynamic configuration comprises a Downlink Control Indication (DCI) dynamic indicator, or a Radio Network Temporary Identity (RNTI)-scrambled Physical Downlink Control Channel (PDCCH) dynamic indicator (‘as such, the UE 400 can operate in a hybrid mode for both, and whether time-first /frequency-first mapping can be used in HARQ-ACK on PUSCH can be semi-statically configured or dynamically indicated in the DL information on DCI’, ¶ 0169).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the first time point and the second time point are each a pre-agreed configuration time, or a static/semi-static configuration time, or a dynamic configuration time, wherein the dynamic configuration comprises a Downlink Control Indication (DCI) dynamic indicator, or a Radio Network Temporary Identity (RNTI)-scrambled Physical Downlink Control Channel (PDCCH) dynamic indicator’ as disclosed by Xiong into Kaisha so as to effectively improve channel estimation quality and detection performance of wireless communication system, Xiong ¶ 0030.

9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ang, in view of Publication No.: US 2020/0052835 A1 to Xiong et al. (Xiong).
As to Claim1 3, Ang does not expressly disclose wherein the first time point and the second time point are each a pre-agreed configuration time, or a static/semi-static configuration time, or a dynamic configuration time, wherein the dynamic configuration comprises a Downlink Control Indication (DCI) dynamic indicator, or a Radio Network Temporary Identity (RNTI)-scrambled Physical Downlink Control Channel (PDCCH) dynamic indicator.
However, Xiong discloses wherein the first time point and the second time point are each a pre-agreed configuration time, or a static/semi-static configuration time, or a dynamic configuration time, wherein the dynamic configuration comprises a Downlink Control Indication (DCI) dynamic indicator, or a Radio Network Temporary Identity (RNTI)-scrambled Physical Downlink Control Channel (PDCCH) dynamic indicator (‘as such, the UE 400 can operate in a hybrid mode for both, and whether time-first /frequency-first mapping can be used in HARQ-ACK on PUSCH can be semi-statically configured or dynamically indicated in the DL information on DCI’, ¶ 0169).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the first time point and the second time point are each a pre-agreed configuration time, or a static/semi-static configuration time, or a dynamic configuration time, wherein the dynamic configuration comprises a Downlink Control Indication (DCI) dynamic indicator, or a Radio Network Temporary Identity (RNTI)-scrambled Physical Downlink Control Channel (PDCCH) dynamic indicator’ as disclosed by Xiong into Ang so as to effectively improve channel estimation quality and detection performance of wireless communication system, Xiong ¶ 0030.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463